Appeal from a judgment of the Supreme Court (Canfield, J.), entered September 23, 1998 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
*873Inasmuch as petitioner, a prison inmate, failed to serve a signed order to show cause and petition upon respondent and the Attorney General, and there being no evidence that his imprisonment created an obstacle preventing his compliance with the service directives contained in the order to show cause (see, Matter of Gittens v Selsky, 193 AD2d 986, 987), Supreme Court properly dismissed the petition for lack of personal jurisdiction (see, CPLR 3211 [a] [8]; see also, Matter of Arroyo v Coombe, 239 AD2d 634, 635, lv denied 90 NY2d 812; Matter of Marsalona v Coombe, 234 AD2d 841). The judgment is, accordingly, affirmed.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.